PER CURIAM.
This is the second of two appeals in which appellant raises three identical points (see case No. 88-2835) and two additional ones. We affirm the trial court on all points except one. We reverse appellant’s sentence and remand for resentencing since it was error not to renew the offer of assistance of counsel to appellant at sentencing. Parker v. State, 539 So.2d 1168 (Fla. 1st DCA 1989); see also Fla.R.Crim.P. 3.111(d)(5).
*545We affirm the conviction but reverse and remand for resentencing, consistent with this opinion.
HERSEY, C.J., and GUNTHER and POLEN, JJ., concur.